                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                          Plaintiff,

         v.                                         No. 19-03028-01/03-05-S-CR-MDH

 CHRISTINA E. GAUGER,

 ROBIN L. SELF,

 PATRICK R. WATERS,

 and

 KEITH D. BUTCHEE,

                          Defendants.

       NOTICE AND BILL OF PARTICULARS FOR FORFEITURE OF PROPERTY

        The United States of America hereby files the following Notice and Bill of Particulars for

Forfeiture of Property.

        The forfeiture allegation pending in this case seeks forfeiture of property that constitutes

and is derived from the proceeds obtained directly and indirectly from the violations set forth in

Count One of the Superseding Indictment, and all property used or intended to be used, in any

manner or part, to commit, or to facilitate the commission of the violations alleged in Count One

pursuant to 21 U.S.C. § 853.

        The United States hereby gives notice that it is seeking forfeiture of the following property:

               $1,446 in United States currency seized on September 5, 2017, from defendant
               Christina E. Gauger;

               $12,622 in United States currency seized on January 17, 2018, from defendants
               Christina Gauger and Patrick Waters;




          Case 6:19-cr-03028-MDH Document 92 Filed 08/07/19 Page 1 of 2
               $4,499 in United States currency seized on January 26, 2018, from defendant Keith
               Butchee;

               $1,676 in United States currency seized on March 14, 2018, from defendant
               Christina Gauger; and

               $770 in United States currency seized on April 11, 2018, from defendant Robin
               Self;

as proceeds directly traceable to the violations alleged in Count One, and as property used to

commit or to facilitate the violations alleged in Count One of the Superseding Indictment.

                                                      Respectfully submitted,

                                                      TIMOTHY A. GARRISON
                                                      United States Attorney
                                                      Western District of Missouri

                                             By       /s/ Byron H. Black
                                                      Byron H. Black
                                                      Minnesota Bar No. 0395274
                                                      Assistant United States Attorney
                                                      901 St. Louis Street, Suite 500
                                                      Springfield, Missouri 65806-2511



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2019, the foregoing motion was electronically filed with
the Clerk of the Court using the CM/ECF system for electronic delivery to all counsel of record.



                                                       /s/ Byron H. Black
                                                      Byron H. Black
                                                      Assistant United States Attorney




                                                  2




         Case 6:19-cr-03028-MDH Document 92 Filed 08/07/19 Page 2 of 2
